285 F.2d 280
109 U.S.App.D.C. 200
Maurice A. HUTCHESON, Appellant,v.UNITED STATES of America, Appellee.
No. 15906.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 28, 1960.Decided Dec. 7, 1960, Petition for Rehearing Denied Jan. 9, 1961.

Mr. Charles H. Tuttle, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Joseph P. Tumulty, Jr., and M. Joseph Matan, Washington, D.C., were on the brief, for appellant.
Mr. William Hitz, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Carl W. Belcher and Miss Doris H. Spangenburg, Asst. U.S. Atty., were on the brief, for appellee.
Before Mr. Justice REED, retired, EDGERTON and PRETTYMAN, Circuit judges.
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
On consideration whereof it is ordered and adjudged by this Court that the judgment of the District Court appealed from in this cause be, and it is hereby, affirmed.